DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
1b.	Claims 1-14 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statement filed on 19 December 2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 

Specification Objections:
The disclosure is objected to because of the following informalities: 
3.	Table 1 on page 13 is not legible. Correction is required. 
Claim Rejections - 35 USC § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


4.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a.	Claim 11 recites the limitation "interleukin-4 receptor antagonist" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Please note that this issue could be overcome by amending “the interleukin-4 receptor antagonist” to recite “dupilumab”.
	Claims 12-14 are also rejected under 35 U.S.C. 112[b], in so far as they depend from claim 11 for the issue set forth above.


Claim Rejections - 35 USC § 112; [a]: Scope of enablement:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a method treating allergic contact dermatitis (ACD) comprising administering dupilumab; does not reasonably provide enablement for (i) a preventing allergic contact dermatitis (ACD) comprising administering dupilumab or (ii) a method of treating or preventing ACD comprising administering a therapeutic amount of an interleukin-4 receptor, (IL-4R) antagonist to a patient in need thereof such treatment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The instant claims encompass a method of administering a therapeutic amount of an interleukin-4 receptor antagonist to treat to prevent ACD. However, the instant specification teaches a method of administering dupilumab to treat ACD, (see pages 10-12). Thus, the only interleukin-4 receptor antagonist administered is dupilumab, which is a fully humanized mAb that binds to IL-4R that inhibits both IL-4 and IL-13. It is well documented that not all IL-4R antagonists perform equally.  For example, Wegmann et al (Expert Review of Respiratory Medicine, 2017; Vol. 11, No. 9, pages 675-677) teach that targeting IL-4R (pascolizumab, pitrakinra, AMG-317) failed to improve asthma symptoms in clinical trials and appear to be ineffective in established disease, (see page 675, bottom of column 1). 
Moreover, the specification does not teach that administration of any IL-4R antagonist leads to the “prevention” of ACD. The prevention of ACD, let alone the prevention of ACD with an IL-4R antagonist, is highly unpredictable. Although prevention of ACD might be possible due to avoidance of the allergen, however, neither the instant specification nor any art of record teach that ACD can be prevented with the administration of an IL-4R antagonist.
after they develop, and enablement, while present for treatment, is lacking for prevention.
 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the administration of an IL-4R antagonist would prevent ACD, because the specification only teaches that dupilumab is used to treat ACD. Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating allergic contact dermatitis (ACD) comprising administering dupilumab.

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6a.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldmiz et al (Dermatologic Therapy, 24 September 2018, Vol. 31, No. 6, pages 1-3, cited on the IDS of 12/19/2019). 
The instant claims 1-10 are drawn to a method treating allergic contact dermatitis (ACD) comprising administering parenterally dupilumab, wherein the ACD is caused by dye, rubber or fragrances; wherein the patient exhibits at least a 40% reduction in the body surface area affected after the administration.
Goldmiz et al disclose treatment of patients having ACD comprising initially administering dupilumab, subcutaneously a loading dose of 600 mg loading dose followed by 300 mg every 2 weeks thereafter, for 6 months (see page 1, column 1, table 1). The 
Therefore, the Goldmiz et al reference anticipates instant claims 1-14 absent any evidence on the contrary.

6b.	Claims 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al (Journal of the American academy of Dermatology, October 2018, pages 282-284, cited on the IDS of 12/19/2019). 
The instant claims 1-8, 10 are drawn to a method treating allergic contact dermatitis (ACD) comprising administering parenterally dupilumab, wherein the ACD is caused by sunscreens, emulsifiers or steroids.
Suresh et al disclose treatment of patients having ACD comprising administering dupilumab, subcutaneously at a loading dose of 600 mg and followed by 300 mg, (see page 901, column 1, table 1).   
Therefore, the Suresh et al reference anticipates instant claims 1-8 and 10 absent any evidence on the contrary.

Closest Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
7a.	The relevant art teaches several inhibitors designed to block the interaction of IL-4 and IL-13 with their receptor.  For example, Ul-Haq et al, (Cytokine & Growth Factor Reviews, 2016, Vol. 32, pages 3-15), teaches several IL-4 mutant analogs, IL-4R 
7b.	Borok et al, (Clinical Reviews in Allergy & Immunology; 2019; Vol. 56, pages 86–98), teach that contact dermatitis (CD) is a descriptive name for a group of skin diseases that develop as a result of contact with an exogenous agent, (page 86, column 2). The reference also teaches that atopic dermatitis, (AD) pathophysiology is complex and multifactorial in that a defective skin barrier, bacterial colonization, and immune dysregulation all contribute to the dermatitis, (page 88, column 2). The reference points out that several studies have found that genetic signatures of protein expression differ between ACD and AD, (page 95). 

Conclusion:
8.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        11 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647